Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, an image processing apparatus, among other things, comprising:
an image sensor comprising a depth-image pixel array, the image sensor being configured to generate a first set of input information representing a first depth image at a first time and a second set of input information representing a second depth image at a second time, the first set of input information being associated with a first weighting value, the second set of input information being associated with a second weighting value; 
a moving sensor configured to detect a movement of the image processing apparatus and to output a movement information based on the movement of the image processing apparatus; and 
a three-dimensional (3D) image calculating module configured to determine the first and the second weighting values based on the movement information and to generate an output information based on the first and the second sets of input information and the first and the second weighting values; 
wherein the depth-image pixel array comprises germanium.

Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611